TIB Financial Corp. Receives Preliminary Approval for $37 Million Under the Treasury's Capital Purchase Program Naples, FL December 1, 2008 – TIB Financial Corp. (NASDAQ-NMS: TIBB) the parent company of TIB Bank, The Bank of Venice and Naples Capital Advisors, Inc. has received preliminary approval to participate in the U. S. Treasury Department’s Capital Purchase Program as part of the Emergency Economic Stabilization Act of 2008. "We are pleased to have been selected to participate in this voluntary program which has been designed to stabilize our economy and financial markets by providing additional resources to banks to expand their lending activities." said Thomas J.
